Citation Nr: 0410005	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  00-02 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for bladder and urinary tract disorders.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 1969.  

This case was most recently before the Board of Veterans' Appeals 
(Board) in March 2001, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, so that additional development could be 
undertaken as to the issues of the veteran's entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
kidney, bladder, and other urinary tract disorders.  On remand, 
the RO in a rating decision of October 2003 found the veteran 
entitled to compensation under § 1151 for renal impairment with an 
atrophied and nonfunctioning right kidney and assigned a 30 
percent evaluation therefor, effective from May 1996.  The denial 
of § 1151 benefits for bladder and other urinary tract disorders 
was confirmed and continued through a supplemental statement of 
the case, also of October 2003.  The case has since been returned 
to the Board for further review.  

In an informal hearing presentation, dated in March 2004, the 
representative raised a claim of entitlement to service connection 
for a bladder or urinary tract disorder, secondary to service-
connected post-traumatic stress disorder.  Such matter, has not 
been developed for review by the Board at this time, and, as such, 
it is referred to the RO for initial development and adjudication.  

For the reasons outlined below, this appeal is REMANDED to the RO 
via the Appeals Management Center in Washington, D.C.  Consistent 
with the instructions below, VA will notify the veteran of any 
further action required on his part.


REMAND

In Stegall v. West, 11 Vet.App. 268, 271 (1998), the United States 
Court of Appeals for Veterans Claims (Court) held that a remand by 
the Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand order.  
Moreover, the Court further held that the Board itself errs when 
it fails to ensure compliance with the terms of its remand.  Id.  

As set forth above, this matter was remanded by the Board to the 
RO in March 2001 so that additional development actions could be 
accomplished, among which was the retrieval of records from 
various Federal agencies, inclusive of VA and the Social Security 
Administration (SSA).  On remand, efforts of the RO resulted in 
the retrieval of many, but not all, of the requested VA treatment 
records.  With respect those records compiled at the Portland VA 
Medical Center (VAMC) from 1972 to 1977, it is indicated that the 
RO was advised in August 2002 that a search for those records had 
revealed none and, also, that the records in question would have 
been purged and destroyed, given that such process occurred every 
ten years.  That notwithstanding, it is noted that VA records from 
Portland were obtained by the RO on remand dating to as early as 
August 1977, without explanation as to why those records survived 
any purging process.  

Efforts by the RO to retrieve the records from 1972 to 1977 
through the National Archives and Records Administration (NARA) 
proved to be unsuccessful, it being noted by that Federal agency 
in December 2001 that incorrect information had been provided with 
the RO's request for records.  Unfortunately, no follow-up request 
to that agency is shown.  As well, despite multiple attempts, no 
SSA records were obtained on remand, with the SSA indicating in 
May and July 2002 statements that it was unable to locate the 
veteran's file.  

Notice was provided to the veteran as to the unavailability of 
records on a single occasion in January 2003, when he was advised 
that Palo Alto VAMC records from 1977 and 1978 had been obtained, 
that Portland VAMC and SSA records were unavailable, and that no 
further attempts would be made to obtain those records unless he 
could provide an alternate source or location.  The law, however, 
requires that efforts to obtain the records in question must 
continue until it is reasonably certain that such records do not 
exist or that further efforts to obtain them would be futile.  
Here, the record does not indicate that reasonable efforts to 
obtain the records in question have been made, given the above-
referenced contradiction about obtaining VA medical records more 
than ten years old, the failure to obtain any SSA records, and the 
absence of any RO follow-up with NARA.  Further efforts are 
therefore necessary.  

On remand, the RO was also asked to obtain an opinion from a VA 
medical professional as to the etiology of the veteran's claimed 
disorders.  The representative argues that the opinion obtained is 
inadequate because the reviewer failed to address specifically the 
veteran's bladder and urinary tract disorders, and the Board 
concurs.  As well, it is argued that the reviewer did not have 
available to him the veteran's claims folder, and it is noted by 
the undersigned that the report prepared indicates that only two 
volumes of selected VA records dating from July 1977 through 2001 
were made available to him, without specific notation of the 
claims folder being available.  In view of the foregoing, 
corrective actions are deemed to be necessary.  

Finally, full compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
appears to be lacking on the basis that the veteran was not been 
advised of what evidence he must obtain and what evidence VA is 
required to obtain on his behalf.  See Charles v. Principi, 16 
Vet.App. 370 (2002); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).  There also is shown to be a need to obtain further 
records of treatment from Kaiser Permanente and Dr. Steinberg, a 
urologist who reported in 2003 that he had been treating the 
veteran for more than 10 years, but whose complete records are not 
now on file.  

Accordingly, this matter is REMANDED to the RO for the following 
actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), the RO must notify the 
veteran of what information and evidence are needed to 
substantiate his claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for bladder and urinary tract disorders.  The 
veteran must also be notified of what specific portion of that 
evidence VA will secure, and what specific portion he himself must 
submit.  The RO must also advise the veteran to submit all 
pertinent evidence not already on file that is held in his 
possession.  The RO should notify the veteran that, if requested, 
VA will assist him in obtaining pertinent records of treatment 
from private medical professionals, or other evidence, provided 
that he furnishes sufficient, identifying information and 
authorization.  Finally, the RO must address the question of 
whether the veteran has been prejudiced by VA's issuance of VCAA 
notice outside the chronological sequence set forth in the above-
cited statutes and regulation.

2.  The RO must undertake further efforts to obtain those records 
of VA treatment compiled from 1972 to August 1977 at the VAMC in 
Portland, Oregon, for inclusion in the veteran's claims folder.  
Such efforts must include, but are not limited to, obtaining an 
explanation as to why Portland VA records were previously obtained 
on remand dating to August 1977, despite the purported purging and 
destruction of treatment records every ten years, as well as 
contact with the NARA in an effort to obtain the outstanding 
Portland VAMC records dating from 1972.  

Attempts to retrieve such Federal records must continue until such 
records are obtained or until such time as the RO concludes in 
writing that the records do not exist or that further attempts to 
obtain them would be futile.  

If the RO is unable to secure these records, then the RO must so 
advise the veteran in writing and (a) identify the specific 
records the RO is unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those records; and (c) describe 
any further action to be taken by the RO with respect to the 
claim.  The veteran must then be given an opportunity to respond.

3.  The RO must contact the SSA in an effort to obtain all medical 
and administrative records compiled by that Federal agency in any 
prior application and/or award of disability benefits to the 
veteran.  Attempts to retrieve those Federal records must continue 
until such records are obtained or until such time as the RO 
concludes in writing that the records do not exist or that further 
attempts to obtain them would be futile.  If the RO is unable to 
secure these records, then the RO must advise the veteran of this 
in writing and (a) identify the specific records the RO is unable 
to obtain; (b) briefly explain the efforts that the RO made to 
obtain those records; and (c) describe any further action to be 
taken by the RO with respect to the claim.  The veteran must then 
be given an opportunity to respond.

4.  Upon obtaining authorization from the veteran, the RO should 
obtain a complete set of records complied by Kaiser Permanente and 
R. W. Steinberg, M.D., 10220 S.E. Sunnyside Road, Clackamas, 
Oregon, 97015-9764, pertaining to medical treatment administered 
for a bladder and/or urinary tract disorder from 1969 to the 
present.  Once obtained, such records must be associated with the 
veteran's claims folder.  

5.  The RO must return the May 2003 report from J. W. Little, 
M.D., PhD., of VAMC, Seattle, Washington, to him for the 
preparation of an addendum to his earlier report.  The claims 
folders in their entirety must be made available to Dr. Little and 
he must indicate in his addendum whether the claims folders were 
reviewed in full.  

A professional opinion, with full supporting rationale, is sought 
from Dr. Little as to the following:

(a)  Is it at least as likely as not that VA medical treatment, 
including that provided in April 1972, June 1977, 1978, and 1979, 
resulted in additional disability of the veteran's bladder and/or 
urinary tract?  

(b)  Is it at least as likely as not that VA medical treatment 
provided to the veteran, including that received in April 1972, 
June 1977, 1978, and 1979, resulted in an aggravation of any 
bladder and/or urinary tract disorder preexisting such treatment?  

(c)  If any bladder and/or urinary tract disorder is found to be 
the result of, or was chronically aggravated by VA treatment, then 
Dr. Little must opine whether the disability was certain to result 
from, or intended to result from, his VA treatment, including that 
received in April 1972, June 1977, 1978, or 1979?

Use by the examiner of the "at least a likely as not language" 
cited above in responding is required.  

If Dr. Little is not available a new opinion must be secured from 
an appropriate specialist so that all questions may be answered.

6.  Following completion of the foregoing, the RO must review the 
claims folders and ensure that all of the foregoing development 
actions have been conducted and completed in full, and 
specifically, that the questions posed to Dr. Little have been 
fully answered.  If any development is incomplete, including if 
any requested medical opinion does not include all test reports, 
special studies or opinions requested, appropriate corrective 
action must be taken.  

7.  Lastly, the RO must readjudicate the veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for a bladder 
and/or urinary tract disorder, based all of the evidence of record 
and all governing legal authority, including the VCAA, its 
implementing regulations, and the jurisprudence interpretive 
thereof.  If either benefit sought on appeal remains denied, the 
veteran and his representative must be provided with a 
supplemental statement of the case, which must contain notice of 
all relevant actions taken on the claim for benefits, to include a 
summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should then be allowed for a response, 
before the record is returned to the Board for further review.

The veteran need take no action until otherwise notified.  The 
veteran has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  The purpose of 
this remand is to preserve the veteran's due process rights and to 
obtain 


additional development.  No inference should be drawn regarding 
the final disposition of the claim in question as a result of this 
action.  



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





